CANTY, J.
I concur in the result, but not in all that is said. There are many cases in which a cross bill might be filed without notice to the parties to be affected by it; and while the relief granted on such cross proceeding would be irregular, and subject to be set aside on motion or appeal, it would not be void for want of jurisdiction, and could not be impeached collaterally. If the matters brought in by the cross bill were germane to the matters already in litigation, this would undoubtedly be the effect of filing the cross.bill, and proceeding thereon without notice. But in the present case the matters brought in by the cross bill were clearly not germane to the matters already in litigation, but wholly foreign to them, so far, at least, as concerns the rest of the land except the 40 acres on which the houses were built, and as to the rest of the land except this 40 acres I am clearly of the opinion that the proceedings on the cross bill were absolutely void, and, as they appear on their face to be void, they can be impeached collaterally for want of jurisdiction.